Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/7/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 14 and 18 are independent claims. 




Applicant’s Response
4.	In Applicant’s response dated 1/7/2021, applicant has amended the following:
a) Claims 1, 7, 14, 16-18 and 20

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitropoulos, Dimitrios, U.S. Published Application No. 20170346758 A1 in view of Grosso et al. (hereinafter “Grosso”), U.S. Published Application No. 20160267509 A1. 
Claim 1:
Dimitropoulos teaches A computer-implemented method of determining a variation of a single-page web page to display on a client device, the method comprising: (e.g., method for overcoming the challenges in determining a variation of an information resource on a client device such as a single page application with 
displaying the web page received from a content provider on the client device; (e.g., displaying a transmitted information resource (e.g., web page) on the client that was received from a server (e.g., content provider) Figure 1; displayed information resource 110 modified in accordance with the dynamic content modification script. par. 2; In a computer networked environment, such as the Internet, content elements may be rendered by an application (e.g., web browser) on information resources (e.g., webpages). Each content element (e.g., content within an inline frame element) of the information resource may be transmitted via the computer networked environment from a different server to a computing device Par. 5; The client device may detect function calls made by the information resource and data objects received from the server.)
modification script having a condition for the variation of the web page and a trigger event defining when to evaluate the condition for the web page; (e.g., modification script includes a predefined trigger event defining when to evaluate the conditions of the change list for modifying the information resource (i.e., conditions for the variation of the web page) par. 5; The content modification script may specify trigger events and a change list for 


receiving a user interaction, via the GUI, with the web page; (e.g., measuring received user interaction with the web page par. 3; An information resource may be modified multiple times to measure interaction rates with the content elements thereon resulting from such modifications. Certain variations of the information resource may have higher interaction rates than other variations.)
determining, by the client device, a content update of the displayed web page responsive to the user interaction, the content update determined without the client device requesting the content update from the content provider; (e.g., in the context of A/B testing, responsive to the measured user interaction with single page applications, alter the behavior and appearance of the application (i.e., content update) without requiring reload from the server (i.e., content provider)  Examiners considers appearance or behavior related modifications to be based on the content update determined by using the change list and trigger events when the conditions are satisfied  
 	responsive to detecting that an attribute of the determined content update matches the condition associated with the web page, (par. 5; Upon detecting the trigger event, the client device may determine whether the information resource satisfies conditions of the change list for modifying the information resource.) selecting, by the client device, either an original version of the determined content update or a variant of the determined content update to display on the client device; (e.g., selecting a variant to modify the content elements or revert to original states in response to condition of the change list being met or not met respectively.  par. 3; To test and compare the interaction rates, client devices may be provided with different variations of the same information resource such as a control ("A") and one or more modifications ("B") to the information resource, sometimes referred to as " A/B testing". par. 5; The client device may then apply changes to the content elements as specified by the 
and displaying the selected version of the determined content update on the client device. (e.g., applying the selected version of changes to the content elements of the single page application based on the condition being met par. 6; The client device may also dynamically apply changes to the content elements of the information resource as specified by the content modification script. The client device may then apply the changes to the new content elements as specified by the change list of the content modification script and tag the new content element with a modification indicator. On the other hand, if the conditions of the change list are no longer satisfied, the client device may revert each content element to their original states.)

	Dimitropoulos fails to expressly teach displaying, via a graphical user interface (GUI), a condition for the variation of the web page and a trigger event defining when to evaluate the condition for the web page; (emphasis added)

However, Grosso teaches displaying, via a graphical user interface (GUI), a condition for the variation of the web page and a trigger event defining when to evaluate the condition for the web page; (emphasis added)  (e.g., a displayed rule editor GUI is used to specify a condition and a trigger event (e.g., user selected element) par. 
In the analogous art of creating rules to apply to web pages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the predefined rules, conditions, and trigger events as taught by Dimitropoulos with a GUI rule editor as taught by Grosso to provide the benefit of facilitating the creation of rules in a user friendly way.


Claim 2 depends on claim 1:
Dimitropoulos teaches wherein the condition describes a state of the web page that must be satisfied before the client device can select either the original version of the determined content update or the variant of the determined content update. (e.g., wherein the predefined condition of the change list describes the state of the information resource that must be satisfied via comparing the function call or data object to one of the conditions for a match prior to applying variant modifications or reverting to the original state.  Examiner considers function calls such as function call (e.g. "xhttp.open("GET", . . . )" or "onClick( )") or a specified type of data object (e.g., "xhttp.responseText" or "xhttp.responseXML") as being used to match a condition that 

Claim 3 depends on claim 2:
Dimitropoulos teaches wherein the attribute is a URL of the determined content update of the web page and the condition is a uniform resource locator (URL) condition that the URL of the determined content update of the web page at least partially matches a predetermined URL specified by the URL condition.  (e.g., matching a URL condition via comparing function call xttp.open which retrieves a URL to compare with a condition of the change list (i.e., compare to match predetermined URL specified by the condition) par. 73; The one or more predefined trigger events may be a specified type of function call (e.g. "xhttp.open("GET", . . . )" or 

Claim 4 depends on claim 2:
Dimitropoulos teaches wherein the attribute is a graphical element and the condition is an element condition that the graphical element of the determined content update matches a predetermined graphical element specified by the element condition. (e.g., determining a match of a condition of the change list by comparing a data object which may be a graphical element and comparing the data object with a condition of the change list  (i.e., compare to match predetermined graphical element specified by the condition) par. 72; Examples of data objects include JavaScript or XML data (e.g., in JavaScript Object Notation) received from the data 
Claim 6 depends on claim 2:
Dimitropoulos teaches further comprising: 
receiving the web page from the content provider, (e.g., well known for web page to be received from content provider server par. 2; Each content element (e.g., content within an inline frame element) of the information resource may be transmitted via the computer networked environment from a different server to a computing device. Par. 47; The content elements associated with the content provider computing device 215 can be displayed on information resources other than web pages, such as content displayed as part of the execution of an application on a smartphone or other client device 225.) the web page including code specifying instructions for the client device to request experiment instructions from an experiment system (web page include dynamic content modification script to request experiment instructions via function calls from data processing system (i.e., experiment system) par. 5; a content modification script may be transmitted to the client device with the information resource. The client device may detect function calls made by the information resource and data objects received from the server. Par. 6; The client device may also dynamically apply changes to the content elements of the information resource as specified by the content modification script. Subsequent function calls made by the information resource and data objects received from the server may result in the addition of new content elements onto the information resource.) that is distinct from the content provider; (Figure 2; content provider, data processing system (i.e., experiment system) and client device shown as distinct  systems or devices par. 40; The client device may detect a function call made by the information resource or a data object received from a server (e.g., content provider computing device or a content publisher computing device). The client device may determine whether the function call or the received data object corresponds to one of the trigger events specified by the content modification script. par. 46; The data processing system 210 of the system 200 can communicate via the network 205, for instance with at least one content provider computing device 215, at least one content publisher computing device 220, or at least one client device 225.)
requesting the experiment instructions from the experiment system responsive to execution of the code; (e.g., responsive to execution of script, request experiment instructions via function calls from data processing system (i.e., experiment system) par. 5; a content modification script may be transmitted to the client device with 
and receiving the experiment instructions from the experiment system, the experiment instructions defining the condition. (e.g., change list within modification script received from data processing system includes the predefined conditions Figure 2; at least one script provider module 240, par. 62; In some implementations, the script provider module 240 can receive a request for the content modification script from the client device 225 along with a request for content. The script provider module 240 can transmit the content modification script to the client device 225. Par. 64; In some implementations, the script provider module 240 can receive a request for a change list for the content modification script to apply to the content elements of the information resource from the content publisher computing device 220, the content provider computing device 215, or the client device 225. Par. 73; The change list may specify one or more conditions and values for changing one or more properties of the content elements 115A-115N based on satisfying the one or more conditions.)
Claim 7 depends on claim 6:
Dimitropoulos teaches wherein the experiment instructions further define the trigger event that is indicative of when to evaluate whether the attribute of the web page matches the condition. (e.g., when the trigger event is completed, evaluate whether the condition of the change list is satisfied par. 76; Responsive to determining that the function call or the data object corresponding to the occurrence of the predefined trigger is completed, the event detector 320 can determine whether the one or more conditions of the change list are satisfied.)
Claim 8 depends on claim 7:
Dimitropoulos teaches further comprising: monitoring the web page for the execution of the trigger event; (e.g., monitoring the execution of a trigger event via event detector determining if the predefined trigger event has completed processing par. 76; In some implementations, the event detector 320 can determine whether the function call or the data object corresponding to the occurrence of the predefined trigger event is completed processing by the application 310. For example, the event detector 320 can retrieve or otherwise invoke the properties of the XMLHttpRequest object (e.g., ready State or status) to determine that the function call or the data object is completed processing.)
and responsive to identifying the execution of trigger event, begin monitoring the web page to detect the condition. (e.g., when the trigger event is completed, begin to evaluate whether the condition of the change list is satisfied par. 76; Responsive to determining that the function call or the data object corresponding to the occurrence of the predefined trigger is completed, the event detector 320 can determine whether the one or more conditions of the change list are satisfied.)

Dimitropoulos teaches wherein the trigger event is execution of the code specifying instructions for the client device to request experiment instructions from an experiment system.  (e.g., trigger events such as function calls specified by modification script to request for experimental instructions from data processing system (i.e., experiment system) par. 40; The client device may detect a function call made by the information resource or a data object received from a server (e.g., content provider computing device or a content publisher computing device). The client device may determine whether the function call or the received data object corresponds to one of the trigger events specified by the content modification script. par. 62; In some implementations, the script provider module 240 can receive a request for the content modification script from the client device 225 along with a request for content. The script provider module 240 can transmit the content modification script to the client device 225.)
Claim 10 depends on claim 8:
Dimitropoulos teaches wherein the trigger event is at least a portion of the URL of the web page changing. (e.g., detect change of URL address as a trigger event par. 42; Continuing onto 120C, the client device may detect another trigger event, such as another function call or receipt of another data object. The trigger event this time may be a change of the address or constituent content elements of the second information resource 110B.)

Dimitropoulos teaches wherein the trigger event is execution of a function associated with the web page. (e.g., onClick function associated with single page application par. 73; The one or more predefined trigger events may be a specified type of function call (e.g. "xhttp.open("GET", . . . )" or "onClick( )") or a specified type of data object (e.g., "xhttp.responseText" or "xhttp.responseXML").)
Claim 12 depends on claim 8:
Dimitropoulos teaches wherein the trigger event is a change in a document object model (DOM) of the web page.  (e.g., trigger event is a change to any of the content element of the DOM of the single page application Figure 4A; document model 400A, par. 69; The resource parser 314 can process each of the one or more content elements 115A-115N of the information resource 110 to generate an object model. par. 74; In the context of FIG. 3, the event detector 320 can detect an occurrence of one or more of the predefined trigger events. The one or more predefined trigger events can include, for example, specified function calls, receipt of data objects, or any change to any of the one or more content elements 115A-115N. The event detector 320 can determine whether any of the one or more predefined trigger events is met. For example, one of the predefined trigger events may include data objects specifying a change in the size and position of one of the content elements 115A-115N.)
Claim 13 depends on claim 8:
wherein the trigger event describes a time interval in which to monitor the web page for the condition. (e.g., identifying a timespan in which the last trigger event was detected Figure 3; timer 328 within modification script par. 77; In some implementations, in conjunction with the timer 328, the event detector 320 can identify a timespan since the most recent function call or receipt of the data object. In some implementations, in conjunction with the comparator 324, the event detector 320 can compare the timespan since the most recent function call or receipt of the data object to a threshold time. In some implementations, if the timespan is less than or equal to the threshold time, the event detector 320 can determine that the information resource 110A or the one or more content elements 115A-115N satisfy the activation condition.)
Independent Claim 14:
Claim 14 is substantially encompassed in claim 1; therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 14. (see Dimitropoulos; Figures 3 and 6; computer system, a computer processor; and a non-transitory computer-readable storage medium storing executable code) 
Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 2; therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 15.
Claim 16 depends on claim 15:

Claim 17 depends on claim 16:
Claim 17 is substantially encompassed in claim 7; therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 17.
Independent Claim 18:
Claim 18 is substantially encompassed in claim 1; therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 18. (see Dimitropoulos; par. 135; systems can generally be integrated together in a single software product or packaged into multiple software products.)

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 2; therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 19.
Claim 20 depends on claim 19:
Claim 20 is substantially encompassed in claims 6 and 7; therefore, Examiner relies on the same rationale set forth in claims 6 and 7 to reject claim 20.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitropoulos/Grosso as cited above and applied to claim 1, in view of Manion et al. (hereinafter “Manion”), U.S. Published Application No. 20130290480 A1.
Claim 5 depends on claim 2:
Dimitropoulos teaches wherein the condition  (e.g., wherein the predefined condition of the change list describes the state of the information resource that must be satisfied via comparing the function call or data object to one of the conditions for a match prior to applying variant modifications or reverting to the original state.  Examiner considers function calls such as function call (e.g. "xhttp.open("GET", . . . )" or "onClick( )") or a specified type of data object (e.g., "xhttp.responseText" or "xhttp.responseXML") as being used to match a condition that describe a state of the web page  par. 76; Responsive to determining that the function call or the data object corresponding to the occurrence of the predefined trigger is completed, the event detector 320 can determine whether the one or more conditions of the change list are satisfied. par. 77; The event detector 320 can determine that the information resource 110A or the content elements 115A-115N satisfy the activation condition of the change list. In some implementations, in conjunction with the comparator 324, the event detector 320 can compare the function call or the data object to the one or more conditions of the change list corresponding to the activation condition. If there is a match between the function call or the data object to any of the one or more conditions of the change list, the event detector 320 may 

Dimitropoulos/Grosso fails to expressly teach wherein the condition is customized conditional logic.

	However, Manion teaches wherein the condition is customized conditional logic describing a state of the web page that causes the client device to select either the original version of the determined content update or the variant of the determined content update. (e.g., employing customized conditional logic to deliver a content update (par. 9; systematically managing the delivery of program instructions and content based on predefined conditions. par. 50; The conditional logic used to deploy computer-readable program instructions may include one or more simple and/or sophisticated conditions designed to tailor deployment of these instructions for a given scenario. Par. 62; One of ordinary skill in the art after review of the entirety disclosed herein would recognize that data stored in a web browser associated with user terminal 301 for matching various conditions may include a wide variety of things, including data related to conditionals based on which HTML elements/objects exist on a webpage accessed by the user terminal 301 and data related to conditionals based on information gathered from the web browser itself. In particular, data related to conditionals based on which HTML elements exist on a webpage accessed by the user terminal 301 may include data that answers questions such as "does a specified HTML element exist?" and/or "does a specified HTML element have some particular property 
	
In the analogous art of variant testing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dynamic modification script of predefined conditions as taught by Dimitropoulos/Grosso to include customized conditional logic for the conditions as taught by Manion to provide the benefit of improving the tailored delivery of content/program instructions during multi-variant testing (see Manion; par. 50; par. 60; par. 62, par. 66, par. 74)


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Grosso” reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

XU et al. US 20170316432 A1 

Par. 21; The A/B reporting system may also facilitate a customization of an existing A/B test such that the experiment administrator has more control over the A/B test and can request on-demand A/B test reports. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145